Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition relating to repealing the non partisan court plan. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to repeal the current nonpartisan court plan used to select judges and the current prohibition on judges participating in political campaigns. The amendment would require all judges to be selected through partisan elections. The amendment also reduces the terms for Supreme Court and Court of Appeals judges from 12 to 8 years.
  A "no" vote will not change the Missouri Constitution regarding the selection of judges, the prohibition on judges participating in political campaigns, and the terms of Supreme Court and Court of Appeals judges.
  If passed, this measure will have no impact on taxes.
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement. *Page 2 
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, nor as the expression of any view regarding the objectives of its proponents.
                                           Very truly yours
                                           _______________________ CHRIS KOSTER Attorney General *Page 1